Citation Nr: 1103287	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

2.  Entitlement to an initial compensable rating for seborrheic 
dermatitis and pseudofolliculitis barbae (PFB). 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot disorder 
and residuals of a left great toe injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to July 
1997.

This matter is on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), New York, New York.

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of the hearing is of record.  The 
record was held open for 30 days to allow for the submission of 
additional evidence.  No evidence was received.

The issues of service connection for flat feet and for an 
acquired psychiatric disorder have been raised by the 
record (see April 2004, April 2005, December 2005 
statements) but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

The issue of service connection for left foot/toe disorder will 
be reopened and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an April 2010 written statement, and prior to the 
promulgation of a decision in this case, the Veteran requested 
withdrawal of the issue of an increased rating for hypertension.  

2.  Seborrheic dermatitis and PFB have not been shown to result 
in a least 5 percent, but less than 20 percent, of exposed areas 
affected, or require systemic therapy.

3.  In an unappealed March 1998 rating decision, the RO denied 
service connection for a sore left toe; in an unappealed April 
1999 rating decision, the RO denied service connection for an 
exotosis of the left toe.   

4.  In an unappealed rating decision in April 2003, the RO denied 
service connection for a left foot disorder, spur, and fracture 
of the left great toe.  This is the last final denial for a left 
foot/toe disorder.

5.  The additional evidence presented since the last final 
denial, includes relevant original service treatment records.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on the 
issue of a rating in excess of 10 percent for hypertension have 
been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b)(c) (2010).  

2.  The criteria for an initial compensable rating for seborrheic 
dermatitis and PFB have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Codes (DCs) 7899-7806 (2010).

3.  The criteria to reconsider the claim of service connection 
for a left foot disorder and residuals of a left great toe injury 
have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the analysis below will focus specifically 
on what the evidence shows, or fails to show, as to each claim.

Increased Rating for Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(c).

In relevant part, in April 2004 the Veteran submitted a claim 
seeking a higher rating for his hypertension, then evaluated as 
noncompensable, among other claims.  

The RO continued the noncompensable rating in a June 2004 rating 
decision.  The Veteran submitted a timely notice of disagreement 
to this rating in April 2005.  In the April 2006 corrected rating 
decision, the RO increased the rating to 10 percent effective 
February 2004, the date of claim.  The Veteran perfected his 
appeal in June 2006.   A supplemental statement of the case was 
issued in April 2009.   

In an April 2010 written statement, and referenced at the 
hearing, the Veteran requested to withdraw his appeal seeking a 
higher rating for his hypertension.  The statement (VA Form 21-
4138) was signed by him.  

As the Veteran has withdrawn his appeal as to an increased rating 
for his hypertension disability, there remain no allegations of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on this issue, 
and it is dismissed without prejudice.

Increased Rating for Seborrheic Dermatitis and PFB

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's skin disorders are rated as non-compensable 
pursuant to DCs 7899-7806.  In order to warrant a higher rating, 
the evidence must show:

*	dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
*	requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period (10 percent under DC 7806).

In a March 2003 VA skin examination, the Veteran reported a 
mildly achy rash on his scalp, face and ears.  He reported using 
a coal tar shampoo twice a week for his scalp.  Upon objective 
examination, the examiner noted the extent of the disease on the 
scalp was mild with no appreciable erthymia and his face was 
clear.  The examiner found seborrheic dermatitis.

The Veteran was afforded another VA skin examination in March 
2004.  The examiner found no disease at that examination and no 
disfigurement.  The examiner offered no diagnosis.

A January 2005 dermatology evaluation included the observation 
that the Veteran was doing well, no evidence of a rash, though 
there were small papules on the neck.  His prescription for 
nizoral shampoo was renewed for use "qd" (every day).  For his 
PFD the examiner recommended continual use of an over-the-counter 
cleanser (cetaphil).

In April 2005, he was evaluated by VA dermatology again for oily 
scalp and synalar solution was prescribed for use for one week 
then weekends only, followed by regular use of over-the-counter 
shampoos.  

The Veteran was evaluated again by Dermatology in October 2007 
for complaints of a rash.  None was seen by the examiner, who 
observed his scalp was clear.  Upon his request, the Veteran was 
given a "gentle" skin cleanser.

In February 2008, the Veteran was evaluated again.  He reported 
still using nizoral shampoo.  The examiner observed only a single 
1 cm thin plaque with greasy scale and eyebrows with 4th webspace 
with maceration bil.  The examiner recommended continuing the 
nizoral shampoo daily.  In May 2008, he was observed to have a 
scalp with scale and erythema and on his face was mild scale 
eyebrows and beard.  He was to continue the nizoral shampoo, used 
the synalar solution daily for 2 to 3 weeks and used ketoconazole 
cream daily for his face. 

In an April 2009 VA skin examination, the Veteran reported if he 
shaved, he would get bumps on his face.  He also reported using a 
topical cream (econazole) for 1 week and a solution (cleocin T) 
for his face and neck for 3 months.  Upon objective examination, 
the examiner found one 1 hyperpigmented papula on the left cheek 
and a few hyperpigmented macules on the neck.  

The examiner found less than 1 percent of exposed areas were 
affected and less than 1 percent of the entire body was affected.  
He found very little physical evidence of PFB on this 
examination, but noted the Veteran reported a history of the 
disability.   

After a review of the record, the Board finds that the evidence 
does not support the criteria for the next-higher disability 
rating.  While the Veteran sought sporadic treatment, at its 
worse the dermatitis covered less than 1 percent of his body or 
exposed areas and upon examination in 2004 no disease was found 
at all.

Next, the Board will evaluate whether an increased rating under 
DC 7806 is warranted based on systemic therapy.  Throughout the 
record, various VA outpatient treatment records noted the use 
shampoos, such as nizoral, and creams; however, no treatment 
report included the intermittent systemic therapy. 

In sum, the evidence does not show dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed areas 
affected, or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month period.  

Therefore, a higher rating is not warranted for any portion of 
the rating period under DC 7806.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.

The Board has also considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of these 
disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's skin disability, dermatitis and PFB, has been provided 
by the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, there have been no reports at all of the skin 
disability interfering to any extent with his employment and no 
reports of hospitalization.  The Board notes the Veteran only 
sporadically sought treatment, and all on an outpatient basis.

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted. 

Evidence to Reopen a Claim for a Left Foot/Toe Disorder

Prior unappealed rating decisions may not be reopened absent the 
submission of new and material evidence warranting revision of 
the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  "New" evidence means evidence "not previously 
submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) 
(2010).  "Material" evidence means "evidence that, by itself 
or when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must 
not be cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).  Moreover, if service department 
records are associated with the claims file, VA is directed to 
reconsider the claim.  

Historically, the Veteran filed a claim seeking, among other 
things, service connection for his left great toe disorder in 
October 1997.  He failed to report for all scheduled VA 
examinations.  In March 1998, the RO considered his service 
treatment records dated through June 1997 and denied the claim.  
The RO noted while there were several complaints in service, no 
permanent disabilities were found. 

In December 1998, the Veteran submitted another claim seeking 
service connection for left foot injury, among other claims.  
After he failed to report for a VA examination, the RO denied his 
claim in April 1999.  The RO reviewed his service treatment 
records and noted his in-service report of injury and 
intermittent left toe complaints through 1993, when he was 
diagnosed with exotosis of the left 1st metatarsal head.  There 
was no further treatment.  The claims file does not contain an 
appeal from the Veteran as to the April 1999 RO decision.  

In February 2002, the Veteran submitted a formal claim seeking 
service connection for left foot bone spur.  He was afforded a VA 
feet examination in January 2003; there were no treatment reports 
of record.  The RO again denied service connection for left foot 
condition, spur, and fracture of left great toe in an April 2003 
rating decision.  He did not appeal.

Therefore, the rating decision by the RO in April 2003 became 
final by operation of law, except the claim may be reopened if 
new and material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.

In February 2004, the Veteran submitted a statement claiming 
service connection for a left foot condition.  The RO denied the 
claim in June 2004.  He filed a timely notice of disagreement in 
April 2005.  After the May 2006 statement of the case, he 
perfected his appeal in June 2006.  This appeal is now before the 
Board.  
 
The additional relevant evidence presented since the April 2003 
rating decision includes VA treatment records spanning 2003 to 
2008, the Veteran's written statements and sworn testimony, 
original service treatment records, and notations by service 
medical personnel that are dated July 1997 and include the 
separation Report of Medical Examination. 

The VA treatment records contain treatment entries dated April 
2003 to February 2004 and December 2004 for his complaints of 
pain in his left foot and feet.  These are new in that they were 
not before the RO when it reached its April 2003 decision and 
they are material because they related to an unestablished fact 
necessary to substantiate the claim, in particular, an in-service 
event or injury.  

Of greater significance are the original service treatment 
records dated July 1997 that include the separation Report of 
Medical Examination.  At this juncture, the circumstances 
regarding how these records were associated with the file is 
unclear.  It is not obvious that they were submitted by the 
Veteran.  They were stamped into the Records Management Center in 
February 2008, and date stamped by the New York RO several days 
later.  The only certain thing is that they were not found among 
the service treatment records in the claims file.

Turning to the newly-submitted service records, the July 1997 
separation Report of Medical Examination found his feet 
clinically abnormal and noted the diagnosis of exotosis on 1st 
metatarsal head of the left big toe.  This is both new, in that 
these July 1997 separation examination documents were not of 
record in April 2003, and material in that they are evidence that 
a disability was found upon his separation from service that was 
first diagnosed in service. 

In essence, the submission of this evidence mandates that VA 
reconsider the claim.  Consequently, the claim of service 
connection for a left foot disorder is reopened.  The appeal is 
granted to this extent only.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.   

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2004, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in March 2006.  Any questions as 
to the appropriate effective date to be assigned are moot as the 
claim has been denied. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records and the Veteran did not identify 
any other or private records.  

Further, the Veteran submitted his own statements regarding the 
severity of his disability.  Moreover, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in April 2010.    Next, 
a specific VA medical opinion pertinent to the issue on appeal 
was obtained in March 2004 and April 2009.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Further, regarding the left foot disorder claim, the VCAA states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, since the Board is 
reopening the claim for service connection for a left foot 
disorder, any failure to provide proper notice under Kent results 
in no prejudice to the Veteran and is harmless error.

Finally, as the claim for an increased rating for hypertension 
that has been withdrawn, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), which describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits, does not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).


ORDER

The appeal for entitlement to a rating in excess of 10 percent 
for hypertension is dismissed.

An initial compensable rating for seborrheic dermatitis and PFB 
is denied.

As relevant original service treatment records have been 
submitted, the claim of service connection for a left foot 
disorder and residuals of a left great toe injury will be 
reconsidered.  The appeal is granted to this extent only.  




REMAND

Having reconsidered the left foot/toe claim, the Board finds that 
a remand is needed to address the merits.  First, the Board notes 
that the Veteran's VA podiatry treatment records appear to be 
incomplete.  They span through to April 2006, then begin again in 
April 2007 through May 2008.  All of the VA treatment records 
that pertain to his left foot to present should be obtained and 
included in the record.  Thereafter, he should be afforded an 
examination to establish the nature and etiology of his left 
foot/toe disorder.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records 
pertaining to the Veteran's left foot from 
the New York and Bronx VA medical facility 
dated from April 2006 to April 2007, and from 
May 2008 to the present.  Document any 
negative replies.

2.  Schedule the Veteran for a feet 
examination to ascertain the existence and 
etiology of his left foot/toe disorder.    

The claims file must be made available for 
review by the examiner, and the examination 
report must reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should offer an opinion as to the following:

a. What is/are the current left foot/toe 
disorder(s) identified?

b.  Is it at least as likely as not (50% or 
greater probability) that the Veteran's left 
foot/toe disorder(s), is/are a result of 
service and became manifested in service.  

c. A rationale for any opinion advanced must 
be provided.  In this regard, if the examiner 
concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the 
examiner should state whether the inability 
to provide an opinion was due to a need for 
further information (with said needed 
information identified) or because the limits 
of medical knowledge had been exhausted 
regarding the etiology of the disorder.  

3.  Then readjudicate the claim at issue in 
light of any additional evidence obtained.  
If the disposition of the claim remains 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


